DETAILED ACTION
This communication is in response to the claims filed on 10/28/2019.
Application No: 16/665,793.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
 	A method comprising: 
receiving, by an in-vehicle device, an alert, wherein the alert includes: 
first vehicle data associated with a first vehicle, and first location data identifying a first location relating to the alert, 
wherein the first vehicle data includes data identifying at least one of: 
a year of the first vehicle, a make of the first vehicle, a model of the first vehicle, a color of the first vehicle, or a license plate number of the first vehicle; 
determining, by the in-vehicle device and based on receiving the alert, whether a second location of the in-vehicle device is in a geographic area associated with the first location; 
causing, by the in-vehicle device and when the second location of the in-vehicle device is determined to be in the geographic area associated with the first location,
 images or video to be captured of second vehicles in a vicinity of the in-vehicle device; 
processing, by the in-vehicle device, the captured images or video, with a machine learning model, to determine second vehicle data associated with the second vehicles in real time relative to capturing the images or video; 
determining, by the in-vehicle device, whether the second vehicle data, associated with the second vehicles, substantially includes the first vehicle data associated with the first vehicle; 
and 
providing, by the in-vehicle device, a notification to a device when the second vehicle data, associated with a second vehicle, substantially includes the first vehicle data associated with the first vehicle,
wherein the notification includes the captured images or video of the second vehicles.


The representative claim 8 distinguish features are underlined and summarized below: 
 	 A device, comprising:
 one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: 
receive an alert, wherein the alert includes: 
 first object data associated with a first object, and first location data identifying a first location relating to the alert;
 determine, based on receiving the alert, whether a second location of the device is in a geographic area associated with the first location;
 cause, when the second location of the device is determined to be in the geographic area associated with the first location,
 images or video to be captured of second objects in a vicinity of the device; 
process the captured images or video, with a machine learning model, to determine second object data associated with the second objects; 
determine whether the second object data, associated with the second objects, substantially includes the first object data associated with the first object; and
 perform one or more actions when the second object data, associated with a second object, substantially includes the first object data associated with the first object, 
wherein the one or more actions include:
 providing, to another device, a notification that includes the captured images or video of the second objects,
 generating a social media post indicating that one of the second objects is associated with the alert, or cause additional images or video to be captured of one of the second objects that is associated with the alert.’


The representative claim 15 distinguish features are underlined and summarized below:
 A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device in a vehicle, cause the one or more processors to:
	receive a request to capture images or video associated with a route between a first location and a second location;
determine whether a location of the vehicle is in a geographic area of the first location of the route;
cause images or video of the route to be captured until the location of the vehicle is in a geographic area of the second location of the route;
process the captured images or video, with a machine learning model, to determine dangerous route conditions or points of interest in real time relative to capturing the captured images or video; and 
perform one or more actions based on determining the dangerous route conditions or the points of interest.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 8 and 15 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of Khasis, SOOD and ATSMON teach following:
Khasis (US 20180003516 A1) teaches systems and methods for geocoding coordinates of users, vehicles and destinations on a map, and to identify when a transit vehicle deviates from a system generated driving route. As the transit vehicle travels along the route, its actual path of travel may be compared to an optimal driving route generated by the system to obtain route deviation data. The route deviation data and/or road network data may be filtered to remove data noise and further analyzed to build a profile of a driver operating a transit vehicle. A digital signature identifying at least one pattern of behavior and/or operating characteristic associated with a specific driver operating a vehicle is further developed, and may be used to allow a system administrator of a vehicle fleet to filter out, or filter for, specific driver types based on driving behaviors that may be suitable for a particular operation.

SOOD (WO 9918410 A1) teaches that the invention relates to a method for collecting and linking position data which is obtained by means of satellite positioning. Essentially all streets of one or more connected areas are covered by at least one vehicle, whereby automatically running data relating to the actual position of each vehicle is obtained by a satellite positioning device. In addition, essentially horizontally appearing images of individually adjacent buildings are recorded with the use of one or more cameras. The postal addresses of recorded buildings are determined, whereby at least the street addresses are determined by the street address signs on the buildings. The position data, data relating to postal addresses, and at least one digitized image of the building are linked to each individual building and stored in a databank.

ATSMON (EP 3416153 A1) teaches a system for identifying parking spaces by image analysis and forwarding, via a computer network, information about the parking spaces to client devices, comprises a plurality of cameras installed in a plurality of moving vehicles. The plurality of cameras capture a plurality of images depicting a surrounding of each of the plurality of moving vehicles, respectively. At least one processing unit installed in each of the plurality of moving vehicles is adapted to analyze the plurality of images to identify a plurality of available parking spots; forward, via the computer network, information about at least one available parking spot of the plurality of available parking spots, identified in real-time by the analyzing, to at least one client device of another vehicle currently driving in a geographical place nearby to the current available parking spot for displaying the information to a driver of the vehicle; and generate an alert for indicating the current available parking spot to the driver of the another vehicle.
 
However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
images or video to be captured of second vehicles in a vicinity of the in-vehicle device; 
processing, by the in-vehicle device, the captured images or video, with a machine learning model, to determine second vehicle data associated with the second vehicles in real time relative to capturing the images or video; determining, by the in-vehicle device, whether the second vehicle data, associated with the second vehicles, substantially includes the first vehicle data associated with the first vehicle; and providing, by the in-vehicle device, a notification to a device when the second vehicle data, associated with a second vehicle, substantially includes the first vehicle data associated with the first vehicle, wherein the notification includes the captured images or video of the second vehicles.

Khasis teaches that the wake up signal is transmitted with the encoded frequency information to the at least one target wireless device. However Khasis failed to teaches one or more limitations including,
images or video to be captured of second vehicles in a vicinity of the in-vehicle device; 
processing, by the in-vehicle device, the captured images or video, with a machine learning model, to determine second vehicle data associated with the second vehicles in real time relative to capturing the images or video; determining, by the in-vehicle device, whether the second vehicle data, associated with the second vehicles, substantially includes the first vehicle data associated with the first vehicle; and providing, by the in-vehicle device, a notification to a device when the second vehicle data, associated with a second vehicle, substantially includes the first vehicle data associated with the first vehicle, wherein the notification includes the captured images or video of the second vehicles.

	SOOD and ATSMON alone or combined failed to cure the deficiency of Khasis.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for preventing criminal activity, identifying dangerous route conditions, preventing vehicle accidents, and/or the like. Further, an in-vehicle device may receive an alert that includes first vehicle identifying a first vehicle and first location data identifying a first location, and may determine whether a second location of the in-vehicle device is in a geographic area associated with the first location. The in-vehicle device may cause, when the second location is determined to be in the geographic area associated with the first location, images or video to be captured of second vehicles, and may process the captured images or video, with a machine learning model, to determine second vehicle data in real time relative to capturing the images or video. The in-vehicle device may determine whether the second vehicle data substantially includes the first vehicle data, and may provide a notification to a device when the second vehicle data substantially includes the first vehicle data. Further, the vehicle device automatically identifies vehicle surroundings, route conditions, and/or points of interest based on captured images or video, which may be used to aid in preventing criminal activity, identifying dangerous route conditions, preventing vehicle accidents, and/or the like. 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
 

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645